Citation Nr: 0827635	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-40 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for
Depression has been received.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1979 to 
May 1987.

In April 1994, the RO denied the veteran's claim for service 
connection for depression.  Although the RO notified the 
veteran of its decision in May 1994, the veteran did not 
initiate an appeal of that decision.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO, inter alia, declined the petition to reopen a 
claim for service connection for depression.  The veteran 
filed a notice of disagreement (NOD) in September 2003, and 
the RO issued a statement of the case (SOC) in October 2004.  
The appellant filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2004 in 
which he requested a hearing before the Board at the RO 
(Travel Board hearing).

By a May 2004 rating decision, the RO granted service 
connection for Hepatitis B.

In January 2008, the RO issued a supplemental SOC (SSOC) 
reflecting a reopening of the previously denied claim for 
service connection for depression, but denial of an expanded 
claim for service connection for depression on the merits, to 
include as secondary to service-connected hepatitis B.

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection. That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection has been 
received-and in view of the Board's favorable action on the 
petition to reopen the claim for service connection for 
depression-the Board has characterized the appeal as 
encompassing the two issues set forth on the title page. As 
explained in more detail below, consistent with the veteran's 
assertions, and what the RO has  adjudicated- the Board has 
expanded the claim for service connection for depression, on 
the merits, to include as secondary to service-connected 
hepatitis B.

In response to the veteran's request for a Board hearing at 
the RO, the RO notified the veteran, via a May 2007 letter, 
of a scheduled hearing before a Veterans Law Judge at the RO 
in  June 2008; however, the appellant failed to appear for 
his scheduled hearing.  As the claims file does not reflect 
that the letter was returned from the United States Postal 
Service  as undeliverable, and the appellant has not 
requested that the hearing be rescheduled, the Board hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).

The Board's decision granting the petition to reopen the 
claim for service connection for depression is set forth 
below.  The claim for service connection for depression, , on 
the merits, to include as  secondary to service-connected 
hepatitis B,  is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished. 

2.  In April 1994, the RO denied service connection for 
depression. Although notified of the denial in May 1994, the 
veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the April 
1994 denial of service connection for depression is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

1. The RO's April 1994 rating decision denying service 
connection for depression is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's April 1994 denial is 
new and material, the criteria for reopening the claim for 
service connection for depression are met. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the  favorable disposition of the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.

II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by military service.  38 
C.F.R. § 3.303(d).

As indicated above, the veteran's claim for service 
connection for depression as previously denied by the RO in 
an April 1994 decision.  Evidence considered in 1994 include 
the veteran's service treatment records (STRs), which are 
silent for complaints, findings or diagnosis of a psychiatric 
disability, the veteran's statements, and a September 1993 VA 
examination report that noted that the veteran was diagnosed 
as being HIV positive in 1990 and he had a history of alcohol 
and cocaine abuse. During the examination, the veteran 
indicated that he got depressed very easily and the thought 
the "HIV [was] getting to [him]."  He was diagnosed with 
bipolar disorder.  The RO's denial was premised on the fact 
that there was no evidence of complaints or treatment for 
depression or a mental disorder in service, and a diagnosis 
of depression was not shown by post-service medical evidence. 

Although notified of the denial in May 1994, the veteran did 
not initiate an appeal of the decision; hence, the decision 
is final based on the evidence of record. See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed a current claim for service connection for 
depression in April 2002.  Regarding petitions to reopen 
filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the April 1994 decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the record since the RO's April 1994 denial 
includes extensive VA inpatient and outpatient treatment 
records dated from 1995 to 2007 reflecting the veteran's 
complaints of depression and suicidal thoughts and was 
diagnosed with alcohol and cocaine dependence, depression, 
and major depressive disorder.  In a May 1998 VA inpatient 
record, a VA physician indicated that the veteran's 
depression was multifactorial.  A September 2001 VA treatment 
record reflects that the veteran was assessed with depression 
that originated with the veteran's HIV diagnosis.  

Also associated with the claims file is an October 2003 buddy 
statement from a fellow service member ("buddy statement") 
indicating that in 1985 he was stationed with the veteran in 
Germany where they became good friends.  The fellow service 
member furthered that one evening the veteran came to his 
apartment and collapsed into tears, but would not tell him 
what was wrong.  He then locked himself in the bathroom, 
which the fellow service member stated worried him because 
the veteran had told him about a previous suicide attempt 
that he had made.  He also described witnessing behavior he 
characterized as odd in that the veteran walked to his home 
one night barefoot with snow on the ground.  He described the 
veteran as very depressed, coming to his house where he most 
of the time sleep.  Further, an October 2006 QTC examination 
report indicates that the veteran reported depression over 
having hepatitis B.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection.  The 
additional medical evidence received reflects current 
diagnoses of depression and major depressive disorder, and a 
medical impression that the veteran's depression may be due 
to multiple factors.  In addition, statements by the veteran 
reflect his contentions that his psychiatric diagnoses are 
related to service on a direct basis, as well as secondary to 
his service-connected hepatitis B, and the buddy statement 
supports the veteran's assertions that he was suffering with 
depression in service. As these records had not previously 
been considered by agency adjudicators, and are not 
cumulative or redundant of evidence previously of record, 
they are "new."  Moreover, as these records pertain to the 
diagnosis and etiology of depression, they relate to 
unestablished facts necessary to substantiate the claim.  
Furthermore, when such evidence is considered in light of the 
veteran's assertions (noted above and below), the Board also 
finds that this evidence provides a reasonable possibility of 
substantiating the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  See Justus, 3 Vet. App. at 512-513.  claim).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
depression are met.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2007).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for depression, to 
include as due to service-connected hepatitis B, has been 
received, the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits (expanded to include as due 
to service-connected hepatitis B), is warranted.

Initially, the Board finds that further development on the 
question of a medical relationship between the veteran 
currently diagnosed depression and major depressive disorder 
(MDD) and active service, or service-connected hepatitis B, 
is warranted.  

STRs indicate that the veteran was enrolled in treatment for 
alcohol and cannabis products in November 1983.  In May 1984, 
the veteran tested positive for Hepatitis B.  On his December 
1986 self-reported medical history form completed at the time 
of service discharge examination, the veteran indicated that 
he had frequent trouble sleeping and had depression or 
excessive worry.  The examiner noted that the veteran was 
having problems with anxiety and weight loss due to Chapter-
related difficulties, "now better."  A February 1987 STR 
reflects that the veteran was unable to remain abstinent and 
has had alcohol-related incidents causing legal and 
administrative problems; the assessment was continuous 
alcohol abuse.  A February 1987 service report of mental 
status evaluation for discharge reflects that the veteran's 
mood or affect was unremarkable.  The veteran was discharged 
from service under honorable conditions.

Post-service medical records include a September 1993 VA 
examination during which  the veteran reported being 
committed to a State hospital in Connecticut in 1988 for 
alcoholism and depression.  It was noted that the veteran was 
diagnosed as being HIV positive in 1990, and that the veteran 
stated he got depressed very easily and the thought of "HIV 
[was] getting to [him]."  He was diagnosed with bipolar 
disorder, mixed substance abuse, and mixed personality 
disorder.  VA inpatient and outpatient medical records dated 
from 1995 to 2007 reflect treatment and diagnoses of alcohol 
and cocaine dependence, depression, and major depressive 
disorder.  An April 1998 VA mental health progress record 
reflects that the veteran was also diagnosed with MDD severe 
with psychotic features, currently in remission.  A May 1998 
VA inpatient record notes a VA physician's impression that 
the veteran's depression is multifactorial.   A July 1999 
Dorn Veterans Hospital record reflects that the veteran 
complained of increasing depression with suicidal thoughts, 
and that the veteran had not been taking his medication for 
one week.  On mental status evaluation his mood and affect 
were depressed.  He was diagnosed with substance abuse.  A 
September 2007 Atlanta VAMC record reflects that the veteran 
has remained off drugs for fourteen months.  A November 2007 
VA psychiatry record reflects that the veteran receives 
treatment for and is diagnosed with schizophrenia, chronic, 
undifferentiated type.  

In November 2005, the veteran, through his representative 
submitted a "buddy statement" from a fellow service member 
who indicated he was stationed with the veteran in Germany in 
1985 where they became good friends.  The fellow service 
described an evening where the veteran came to his apartment 
and collapsed into tears, but would not tell him what was 
wrong.  He then locked himself in the bathroom, which the 
fellow service member stated worried him because the veteran 
had told him about a previous suicide attempt that he had 
made.  He also witnessed behavior he characterized as odd in 
that one night the veteran walked several miles to his home, 
barefoot, with snow on the ground.  The fellow service member 
described the veteran as very depressed.

The Board also notes that although the veteran was afforded a 
QTC examination in October 2006, it was undertaken to assess 
whether the veteran had physical disorders, to include 
Hepatitis B, related to service.  Furthermore, in the October 
2006 QTC examination report, the examiner requested a 
referral for mental health evaluation of the veteran, noting 
that the veteran stated he was depressed due to his Hepatitis 
B.  In an undated QTC medical service addendum, it was again 
noted that a referral for a mental health evaluation was 
requested for the veteran and that the veteran stated he was 
depressed due to the condition that he was currently being 
evaluated for, which was Hepatitis B.  The request was 
submitted to the VA, but per the VA, no psychological 
examination was warranted at that time.  

In light of the medical evidence cited above, the veteran's 
assertions, and the fact that the record includes no medical 
opinion directly addressing the medical relationship, if any, 
between current depression and/or MDD and either military 
service or the veteran's service-connected hepatitis, the 
Board finds that a VA mental health examination and medical 
opinion based on a full review of the records is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination, by a psychiatrist, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to obtaining further medical opinion, the RO should 
obtain and associate with the claims file all outstanding 
pertinent records.  

In this regard, the Board notes that May 1998 and September 
2001 VA inpatient treatment records indicate that in 1991, 
the veteran began to receive disability benefits from the 
Social Security Administration (SSA).  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Id. Thus, the Board finds 
that the RO should obtain and associate with the claims file 
a copy of the SSA decision awarding the veteran disability 
benefits, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

The RO should also obtain and associate with the claims file 
all outstanding VA treatment records.  In an August 1995 
letter, the veteran indicated that he had previously received 
psychiatric treatment at the Tuskegee VA hospital in West 
Haven and at the Augusta VAMC.  A September 1995 Augusta VAMC 
hospital discharge summary reflects that the veteran has a 
history of depression treated at the Augusta VAMC.  In the 
veteran's October 2004 substantive appeal, he stated that he 
received treatment in 1988 at the Augusta VA medical center 
(VAMC) for depression with suicidal ideations.  The Board 
points out that there are no records from the Tuskegee VA 
hospital associated with the claims file, and VA inpatient 
and outpatient treatment records from the Augusta VAMC are 
dated from August 1995 to March 2002.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Tuskegee VA hospital and the Augusta VAMC all records of 
inpatient and outpatient treatment for depression and other 
psychiatric conditions, from May 1987, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO give the veteran another opportunity to provide 
information and/or evidence pertinent to the expanded claim 
for service connection, on the merits,, explaining that he 
has a full one-year period for response. See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should include an explanation of how to establish entitlement 
to service connection for depression on a secondary basis, 
providing notice of  38 C.F.R. § 3.310 (revised effective in 
October 2006).

The Board points out that, in August 1995, the veteran 
provided signed VA Forms 21-4142 for the RO to obtain his 
private inpatient medical for depression from June 1995 at 
St. Mary's Hospital in Waterbury, Connecticut and from March 
1995 at St. Rafael Hospital in New Haven Connecticut.  
However, it appears that the hospitals wanted their own forms 
signed to release the veteran's records.  When the RO mailed 
these forms to the veteran in August 1995 for signature at 
his last address of record, the letters were returned from 
United States Postal Service as undeliverable; the street 
address provided by the veteran did not exist, and attempts 
by the RO to contact the veteran for a correct address were 
unsuccessful.  Also, in the veteran's October 2004 
substantive appeal, he asserted that he was treated at the 
Connecticut Valley Hospital in 1987 or 1988 (also noted in an 
April 1998 VA mental health record.  These records have not 
been obtained.  Thus, in its letter, the RO should request 
that the veteran sign and furnish such appropriate 
authorization for the release to VA of all such private 
medical records.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for service connection for 
depression, to include as secondary to service-connected 
hepatitis B, on the merits.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  2.  The RO should obtain from the 
Tuskegee VA hospital and the Augusta VAMC 
all records of inpatient and outpatient 
treatment for depression and other 
psychiatric conditions, from May 1987 to 
August 1995.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should request from SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

3.  The RO should send to the veteran and 
his representative letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request that the veteran furnish 
appropriate authorization to enable VA to 
obtain all records of his pertinent 
medical treatment and evaluation records 
from the Connecticut Valley Hospital in 
1987 and 1988;from St. Rafael Hospital in 
New Haven Connecticut in March 1995; and 
from St. Mary's Hospital in Waterbury, 
Connecticut in June 1995.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit, 

The RO should inform the veteran of the 
evidence needed to support his claim for 
service connection for depression, to 
include as secondary to service-connected 
hepatitis B, and provide notice of the 
provisions of 38 C.F.R. § 3.310 (revised 
effective in October 2006).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all findings 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

The psychiatrist should clearly identify 
all current psychiatric disability/ o 
particularly include depression and/or 
major depressive disorder, if indicated. 
With respect to each such diagnosed  
psychiatric disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability that such disability (1) had 
its onset in or is otherwise related to 
service, to include depression that the 
veteran noted at the time of the 
separation examination; or (2) was caused 
or is aggravated (i.e., permanently 
worsened beyond its natural progression) 
by the veteran's service-connected 
hepatitis B.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the expanded claim 
for service connection, to include on a 
secondary basis.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority, to include, pertinent to the 
matter of secondary service connection, 
38 C.F.R. § 3.310, as revised effective 
in October 2006.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


